Citation Nr: 1032028	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  03-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist disability 
secondary to a service-connected right wrist disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for residuals of a neck 
injury.

9.  Entitlement to service connection for residuals of a right 
shoulder injury.
10.  Entitlement to a rating in excess of 30 percent for carpal 
tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to January 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

The Veteran presented testimony at a personal hearing in April 
2008 before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript has been included in the claims file.

In March 2009, the Board remanded the issues currently on appeal 
to the Appeals Management Center (AMC) for further development.  
The record indicates that the AMC complied with the Board's 
requests regarding most of the issues, including the issuance of 
an additional notice letter to the Veteran and the provision of 
VA medical examinations.  However, as will be detailed more 
precisely below, the Board finds that the July 2009 VA 
examination was did not adequately meet the directives contained 
in the March 2009 Board remand regarding the Veteran's respective 
claims for service connection for left knee, neck, and right 
shoulder disorders.  Therefore, the Board finds that these 
particular issues must again be remanded.  As the Board finds 
that the AMC complied with the March 2009 Remand directives 
regarding the remaining issues, we will proceed to render 
decisions on these claims.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting the Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

The respective claims of entitlement to service connection for 
left knee, right shoulder, and neck disorders are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence indicates that the Veteran's 
current left wrist disorder is due to overuse of his left hand 
due to weakness in the right wrist.  

2.  The objective medical evidence indicates that the Veteran's 
current skin disorder, diagnosed as mild pseudofolliculitis 
barbae, had its onset during service.    

3.  The preponderance of the evidence indicates that the 
Veteran's back disorder did not have its onset during service and 
is not causally related to any incident in service, to include a 
motor vehicle accident.

4.  The objective evidence of record fails to demonstrate current 
hearing loss disability in either ear for VA purposes.

5.  The evidence indicates that the Veteran's tinnitus is not 
related to service.

6.  The objective evidence of record fails to demonstrate a left 
hip disability other than radiculopathy related to the Veteran's 
back disorder.

7.  The Veteran's carpal tunnel syndrome of the right wrist is 
manifested by moderate symptoms; the evidence does not indicate 
that this disorder is manifested by severe symptomatology.  


CONCLUSIONS OF LAW

1.  The Veteran's left wrist disability, to include mild carpal 
tunnel syndrome, was caused by the Veteran's service connected 
fracture of the right wrist with traumatic arthritis.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  With application of the doctrine of reasonable doubt, the 
Veteran's skin disorder was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).

3.  A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to be 
related to service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

5.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.   A left hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

7.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected carpel tunnel syndrome of the right 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.124a Diagnostic Codes 8599-8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Because the determination below 
constitutes a full grant of the Veteran's respective claims for 
service connection for left wrist and skin disorders, there is no 
reason to discuss the impact of the VCAA on these particular 
issues.  For the claims denied in this decision, the Board will 
proceed to review compliance with the VCAA.  

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include (1) the Veteran's status; (2) 
the existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A March 2009 VCAA notice substantially satisfied the provisions 
of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claims; the information and 
evidence that VA would seek to provide; the information and 
evidence the Veteran was expected to provide; and the information 
required by Dingess and Vazquez.  However, this notice was issued 
after the respective July 2004 and September 2006 rating 
decisions from which the Veteran's claims arise.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in this 
case.  However, subsequent to the issuance of the aforementioned 
notice letter, the RO re-adjudicated the appellant's claims, as 
demonstrated by the March 2010 Supplemental Statement of the Case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing a fully 
compliant VCAA notification and re-adjudicating the claim in the 
form of a statement of the case to cure timing of notification 
defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice followed 
by a re-adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) 
(Mayfield II).

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's VA, private 
and service treatment records to assist the Veteran with his 
claims.  The Board notes that, in its March 2009 remand, we 
requested that the AMC attempt to procure records regarding the 
successful claims for workmen's compensation for a low back 
injuries.  Also the Board requested that the AMC obtain records 
from the office of a Dr. Mitchell regarding treatment for carpel 
tunnel syndrome of the right wrist.  The record indicates that, 
in the aforementioned March 2009 VCAA notice letter, the AMC also 
sent release and authorizations forms to the Veteran to allow for 
procurement of these records.  In the notice, the RO also 
explained the purpose of the forms.  As the Veteran did not 
return the completed authorization and release forms, the AMC was 
not able to obtain these records.  The Board notes that the duty 
to assist in the development and the adjudication of claims is 
not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). Considering 
that the Veteran was advised of his duty to complete and return 
these authorization forms and did not do so, the Board finds that 
a remand to obtain these records is not necessary and will 
proceed with the adjudication of the appeal.  The Board also 
notes that VA provided the Veteran with VA medical examinations 
that were thorough and productive of medical findings regarding 
the respective natures and etiologies of the Veteran's claims.  
As such, there is no duty to provide an additional examination or 
medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Regarding the April 2008 Board hearing, in Bryant v. Shinseki, --
- Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) 
who conducts a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.   Here, 
during the hearing, the VLJ specifically noted the issue of 
entitlement to an increased evaluation for carpal tunnel syndrome 
of the right wrist.  The representative and the VLJ then asked 
questions to ascertain whether the Veteran's disability had 
worsened since his prior evaluation.  In addition, the VLJ sought 
to identify any pertinent evidence not currently associated with 
the claims folder that might have been overlooked or was 
outstanding that might substantiate the claim.  The 
representative specifically asked the Veteran about any treatment 
for the Veteran's right wrist.  He ascertained that the Veteran 
attended a private physician for treatment and the Board remanded 
the claim to acquire these records.  Therefore, the VLJ 
substantially complied with the requirements of Bryant in 
regarding the Veteran's claim for an increased rating at the 
hearing.

The Board notes that, during the hearing, the VLJ did fully 
explain the remaining issues currently on appeal, all involving 
claims for service connection.  During the April 2008 hearing, 
the Veteran, when questioned by his representative, discussed 
each of each of these issues, describing his current disorder, 
and detailing how he believed that each was related to incidents 
in service.  They also discussed evidence that was missing from 
the claims file, specifically treatment and workmen's 
compensation records, allowing for the VA to seek their 
procurement.  To the extent that there was error at the hearing, 
the error was harmless because the Veteran and his representative 
have demonstrated actual knowledge of what is necessary to 
establish a claim for service connection, and there is no 
indication of missing evidence that would assist those claims.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate each individual claim and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of the element necessary to substantiate his claim for benefits.  
As such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that any error in notice provided during the Veteran's hearing 
constitutes harmless error.  

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303, 3.306.

To establish service connection, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected."  See Evans v. West, 12 
Vet. App. 22, 29 (1998) (noting requirements for establishing 
service connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the Veteran must 
show (1) the existence of a current (secondary) disability; (2) 
the existence of a service-connected disability; and (3) evidence 
that the service-connected disability proximately caused the 
secondary disability.  38 C.F.R. § 3.310(a).  A Veteran may also 
establish secondary service connection by demonstrating that his 
current (secondary) disability became aggravated or chronically 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation"); see 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996) ("Additional 
disability resulting from the aggravation of a non-service-
connected [secondary] condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a)").  If a Veteran 
succeeds in establishing service connection for a secondary 
condition, "the secondary condition shall be considered a part of 
the original condition."  38 C.F.R. § 3.310(a).

Certain disabilities, including hearing loss, are presumed 
service connected if they manifest to a compensable degree within 
one year of service.  38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

(i).  Left Wrist Disability.  The Veteran essentially claims that 
he developed a left wrist disorder due to overuse of his left 
hand resulting from his service-connected right wrist disorder.  
A brief review of the evidence follows.

The Veteran's service treatment records are negative for any 
notation indicating diagnosis or treatment for a left wrist 
disorder.  However, the service treatment records contain many 
notations regarding treatment for a fracture of the right wrist, 
including reports of in-service surgical procedures to correct 
this disorder.  

In an October 2001 private treatment record, the Veteran reported 
experiencing occasional tingling in his left hand.  After 
electrodiagnostic testing, the examiner diagnosed left carpal 
tunnel syndrome.  In her assessment, the examiner noted that the 
Veteran's employment involved great usage of his hands.  She 
remarked that if his employment involved excessive repetitive 
activity, he risked developing symptomatology consistent with 
carpal tunnel.

In an August 2002 VA treatment record, the Veteran reported 
experiencing pains in his left hand and pain in both arms over 
the past eight to 10 months.  The examiner noted that past 
treatment records included electrodiagnostic evidence suggestive 
of, but not diagnostic of, a mild left median mononeuropathy at 
the wrist.  After a physical examination and electrodiagnostic 
testing, the examiner stated that there was no clear 
electrodiagnostic finding of median neuropathies at either wrist.  
However, clinically, the Veteran's signs and symptoms were most 
consistent with carpal tunnel syndrome.  

In a December 2005 private treatment record, the Veteran reported 
experiencing numbness, tingling, and intermittent pain in his 
left hand over the past year.  He stated that this was 
exacerbated by his occupation which required repetitive motion of 
the wrists.  After examination, the examiner diagnosed carpal 
tunnel syndrome of the left wrist.

In February 2006, the Veteran underwent a surgical procedure, 
specifically an endoscopic carpal tunnel release, to treat his 
left wrist carpal tunnel syndrome. 

Following the procedure, in April 2006, the physician who 
performed the February 2006 procedure wrote to the Veteran's 
employer, stating that the Veteran still experienced hand 
weakness after the surgery.  The examiner recommended that the 
Veteran only perform duties involving repetitive movements of the 
wrist for four hours per day and type for no more than three 
hours at a time.

In an August 2006 VA medical examination report, the Veteran 
reported that he had weakness and numbness of the right hand, due 
to his service-connected right wrist disorders.  He stated that 
he had experienced carpal tunnel symptoms in the left hand since 
April 2005.  Since the February 2006 left wrist operation, he had 
noticed diminished numbness and tingling of the fourth and fifth 
fingers.  However, he still experienced sensory problems of the 
left thumb with continued numbness.  After examination, the 
examiner diagnosed carpal tunnel of the left hand.

In a May 2007 VA medical examination report, the Veteran reported 
experiencing acute exacerbations of left wrist pain of eight out 
of 10 intensity about four to five times in the past year, 
lasting for approximately two to three days.  He indicated that 
his left wrist disorder resulted from increased use of the left 
hand and wrist to compensate for decreased right hand/wrist 
carpal tunnel syndrome.  After a physical examination, the 
examiner stated that the Veteran showed no apparent pain, 
weakness, fatigability, or loss of motion in his left wrist.  He 
also indicated that there was no volitional trembling of the 
hand, wrist, and forearm during motion assessment.  The examiner 
opined that any loss of motion demonstrated by the Veteran during 
testing appeared to be volitional and exaggerated.  After 
reviewing an X-ray report, the examiner diagnosed left wrist 
status post carpal tunnel release, February 2006.  The examiner 
noted that he did not have the Veteran's claims file to review 
prior to writing his opinion.  However, he stated, based on his 
findings and a review of available records, that the Veteran's 
left hand condition was less likely than not related to the 
service-connected right hand condition.  He further noted that a 
review of orthopedic literature revealed no credible peer 
reviewed studies to support the contention that post-traumatic 
degenerative changes in one joint could induce degenerative 
changes in another joint, either of the affected or contralateral 
extremity.   

In a November 2007 statement, the Veteran stated that he had to 
do more work with his left wrist due to his disabled right wrist.  
Therefore, he believed that this increase in left wrist movement 
caused his left wrist disability.

In an April 2008 letter, Dr. Ronnie D. Shade stated that he had 
treated the Veteran for lower back pain, left leg pain, and 
weakness.  After reviewing the Veteran's service treatment 
records, he noted that the Veteran was treated for scapoid 
nonunion of the right wrist during service.  As the Veteran had 
told him that he had to overuse his left hand due to his right 
hand disorder, Dr. Shade stated that, in his opinion, the 
Veteran's present left hand condition and symptoms were 
"directly consequential for the right wrist problem."  

In an April 2009 VA medical examination report, after a physical 
examination, the examiner diagnosed mild bilateral carpal tunnel 
syndrome.  After a review of the claims file, the examiner stated 
that the Veteran's left wrist condition was at least as likely as 
not secondary to the service-connected right wrist disorder.  The 
examiner opined that the carpal tunnel syndrome was due to an 
overuse condition.

Having reviewed the entire claims file, the Board finds that the 
evidence of record is sufficient to grant service connection for 
a left wrist disorder.  The evidence of record indicates that the 
Veteran has diagnosed carpal tunnel syndrome of the left wrist.  
The Board notes that, in a May 2007 VA medical examination 
report, a VA examiner opined that the Veteran's left wrist 
disorder was less likely than not caused by the service-connected 
right wrist disorder.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or disregard, 
see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).   In this instance, the May 2007 examiner did not review 
the claims file prior to writing his opinion.  By contrast, the 
April 2009 VA medical examiner had access to the claims file, 
reviewed it, and wrote an opinion indicating that the Veteran's 
left wrist disorder was secondary to the service-connected right 
wrist disorder.  Noting the thoroughness of the examination, the 
review of the claims file, and the explanation of the rationale, 
the Board finds that the April 2009 examiner's opinion to have 
substantial probative value in this matter.  See Prejean v. West, 
13 Vet. 444, 448 (2000).  This opinion is also supported by Dr, 
Shade's opinion from April 2008.  As the record contains 
probative medical evidence indicating a left wrist disorder 
related to the Veteran's right wrist disorder, the Board finds 
that all doubt regarding this matter should be resolved in the 
favor of the Veteran.  Therefore, the Veteran's claim for service 
connection for a left wrist disorder is granted.

(ii).  Skin Disorder.  The Veteran essentially claims that he 
developed a chronic skin disorder during service.  A brief review 
of the evidence follows.

In a March 1981 service entrance examination report, the examiner 
did not note any abnormalities of the Veteran's skin. 

In a February 1983 service treatment record, the Veteran sought 
treatment for an exacerbation of a rash felt secondary to a food 
allergy.  The clinical finding was generalized xerosis with 
occasional erythematous papules.  A KOH test was negative.  The 
assessment was questioned atopic dermatitis.

In June 1986 service treatment records, the examiners noted a 
minimal amount of shaving bumps.  The diagnosis was 
pseudofolliculitis barbae (PFB), minor. 

Subsequent service treatment records do not contain any notation 
indicating treatment or diagnosis for a skin disorder.  In a 
September 1991 Report of Medical History, written prior to the 
Veteran's discharge, the Veteran did not mention having a skin 
disorder.  In an October 1991 service treatment record, labeled a 
"separation PE (short one)," the examiner did not note a skin 
disorder.  

Reviewing the post-discharge evidence, at the April 2008 Board 
hearing, the Veteran testified that, because he was forced to 
shave during service, he developed bumps as a result of shaving.  
The Veteran testified that the disorder was called 
pseudofolliculitis barbae.

In an April 2009 VA medical examination report, the Veteran 
reported developing pseudofolliculitis barbae in 1980 with 
ingrown hair in the bearded area of his face.  He stated that 
these symptoms started after he began using a razor while in 
service.  He stated that the lesions had been continuous and non-
progressive.  Upon examination, the examiner noted ingrown hair 
on the bearded area of the face, mainly below the chin and neck 
areas.  The examiner also noted some scars.  The impression was 
mild pseudofolliculitis barbae.  In a May 2009 addendum, the 
examiner indicated reviewing the claims file.  He then stated 
that it was his opinion that the Veteran's present skin condition 
was at least as likely as not a continuation of the skin 
condition noted in service.  

Having reviewed the entire claims file, the Board finds that the 
evidence of record is sufficient to grant service connection for 
a skin disorder.  The evidence of record indicates that the 
Veteran has mild pseudofolliculitis barbae and the only medical 
opinion of record indicates that this disorder is a continuation 
of a disorder noted in service.  Although the Veteran told the 
April 2009 examiner that this disorder started in 1980, a year 
before the Veteran's entrance into service, the March 1981 
service entrance examination did not note that the Veteran had a 
skin disorder.  A Veteran is presumed to have been in sound 
condition at service entrance except as to defects, infirmities, 
or disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before service.  
38 U.S.C.A. § 1111.  The implementing regulation, 38 C.F.R. § 
3.304(b), similarly provides that "[t]he Veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto and 
was not aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as noted."  
38 C.F.R. § 3.304(b).  As the record does not contain any 
objective medical evidence indicating that the Veteran's skin 
disorder pre-existed service, the Board must conclude that the 
Veteran's skin disorder, noted in the service treatment records, 
began during service.  As the record contains objective medical 
evidence indicating that the Veteran has a chronic skin disorder 
dating back to service, the Board finds that all doubt regarding 
this matter should be resolved in the favor of the Veteran.  
Therefore, the Veteran's claim for service connection for a skin 
disorder is granted.

(iii).  Back Disability.  The Veteran essentially claims that he 
developed a chronic back disorder while in service.  A brief 
review of the evidence follows.  

In a March 1981 service entrance examination report, the examiner 
did not note any abnormalities of the Veteran's spine or 
musculoskeletal system.

In a January 1983 service treatment record, the examiner noted 
that the Veteran reported having a "problem with his back."

In an October 1984 service treatment record, the Veteran 
indicated that he fell on the stairs the previous week and hurt 
his back.  Upon physical examination, the examiner noted that the 
Veteran's spine was normal and the muscles were tight on the 
right.  The diagnosis was low back pain.  

In a March 1986 service treatment record, the Veteran reported 
that, after bowling the previous day, he awoke with pain in his 
low back described as stiffness.  After examination, the 
diagnosis was mechanical low back pain.  The examiner advised the 
Veteran to decrease sports activities.  

In a June 1989 service treatment record, specifically an X-ray 
report, the examiner noted lumbar dextroscoliosis.  

Service treatment records show that the Veteran was seen on a 
non-urgent basis at 0840 in an emergency room of the 401st 
Tactical Fighter Wing Hospital in Spain in December 1990 after 
having been involved in a motor vehicle accident that morning.  
There was no loss of consciousness and no head trauma.  The car 
did not flip and the Veteran got himself out of the car.  The 
only sore area was his right shoulder.  The clinical findings 
noted that his head was normocephalic atraumatic with no signs of 
physical injury of cuts or bruises, with no tenderness, and his 
nose was clear.  Other than his right shoulder and mild abrasion 
on his right knees, there were no other obvious bruises.

In a September 1991 Report of Medical History, written prior to 
the Veteran's discharge, the Veteran mentioned having swollen or 
painful joints, but told the examiner that this was due to pain 
in his wrist beginning in 1986.  In an October 1991 short service 
separation examination record, the examiner did not note any 
disorder of the back.  

In a March 2000 private treatment record, authored by Dr. Shade, 
the Veteran stated that he attempted to lift a box at work which 
then became caught on a wire container, causing him to jerk his 
lower back.  As a result of this injury, he now had pain 
radiating down his left leg.  The examiner noted that radiographs 
of the lumbosacral spine revealed loss of normal lordosis.  The 
examiner stated that there was a mild curve to the right, but, 
otherwise, the spine was within normal limits.   

In a June 2000 private treatment record, an examiner noted that 
an MRI showed mild posterior central disc protrusion at L5-S1.

In a December 2000 private treatment record, Dr. Stephen Ozanne, 
M.D., P.A., noted that the Veteran was experiencing persistent 
pain in his lower back and occasionally his legs since he injured 
himself while working at the Post Office.  He stated that his 
pain was deep in the lumbosacral area somewhat more on the left 
side.  During physical examination, the examiner noted that the 
lower back was non-tender, although the Veteran was somewhat 
guarded in his range of motion.  After a review of the June 2000 
MRI report, Dr. Ozanne diagnosed a lumbar disk disruption and 
stated that it was his impression that the Veteran's work-related 
injury caused damage to his L5-S1 disk, most likely in the form 
of an annular tear.

In a December 2002 VA treatment record, the Veteran reported that 
he was involved in a workmen's compensation dispute with his 
employer due to low back pain.  After examination, the assessment 
was degenerative disc disease of the lumbar spine.

In a September 2004 VA treatment record, an examiner diagnosed 
the Veteran as having chronic low pain, secondary to degenerative 
joint disease.  

In a January 2005 VA treatment record, the Veteran reported that 
he had low back trouble, but was not seeking treatment for this 
disorder because it was a workmen's compensation injury.

In a January 2005 VA medical examination report, the examiner 
noted that he did not have the claims file to review in writing 
his report and had to rely on the Veteran for a medical history.  
The examiner noted that the Veteran appeared quite intelligent, 
but was unable to remember most of the details about injuries 
that he had sustained while on active duty in 1984 and 1986.  The 
Veteran remembered being treated for a low back injury in 1984 
and 1986, but indicated that there was no pathologic diagnosis in 
his records.  The Veteran also reported experiencing a lifting 
injury in 2000.  The examiner performed a physical examination 
and reviewed an August 2004 MRI report, showing central right 
disk protrusion at L5-S1 with bilateral facet changes.  After a 
physical examination, the examiner stated that, even though he 
was speculating, he doubted that the Veteran's back problems 
worsened from 1984 or 1986 until separation from service.  He 
stated that the Veteran demonstrated a high-grade limitation of 
range of motion in the low back, with pain, weakness, fatigue, 
incoordination, and paraspinous muscle spasms.  Based on his 
condition, the examiner opined that the Veteran would have been 
disqualified for employment at the postal service ten years ago 
if his condition were as severe as it was during the examination.  
The examiner diagnosed central disk protrusion of L5-S1.  The 
examiner stated that this was most likely secondary to a lifting 
injury in 2000, but noted that he was speculating.

In a May 2005 VA opinion report, the clinician indicated that he 
was to provide an opinion as to whether it was at least as likely 
as not that the Veteran had a back problem related to service 
after a review of the claims file.  The clinician noted that the 
Veteran had brief episodes of back pain in 1984 and 1986.  The 
Veteran underwent a service discharge examination and the 
examiner did not mention any low back pain.  The Veteran injured 
his back in February 2000 while working at the post office and 
had experienced low back pain since that time.  An MRI showed 
only a bulging disc at L5-S1.  After reviewing this evidence, the 
clinician stated that the Veteran had chronic low back pains 
secondary to lumbar strain, sustained in an injury on the job at 
the Postal Service.  The clinician noted that, although the 
Veteran had file multiple VA claims over the years, the Veteran 
did not complain of any back pain from the time he exited service 
until the present time.  He stated that the Veteran's present 
pain was certainly due to an on the job injury in 2000 and was 
not related to service.

In October 2007, the Veteran underwent back surgery, specifically 
a lumbar discography, to treat his L5-S1 discogenic pain.  

In an April 2008 letter, Dr. Shade noted that he had treated the 
Veteran for low back pain since March 2000.  He reported that the 
Veteran continued to have significant low back pain.  Reviewing 
the Veteran's service treatment records, the examiner noted that 
the Veteran had treatment for his lower back in March 1986.  He 
indicated that the Veteran had told him that he was involved in 
an in-service vehicle accident in December 1990 which aggravated 
his low back condition.  He also told him that his 2000 work-
related injury also aggravated his low back condition.  
Therefore, Dr. Shade stated that, in his opinion, the December 
1990 motor vehicle accident was causally related to the Veteran's 
back condition.  He also stated that the motor vehicle accident 
aggravated the Veteran's back condition previously noted in the 
service treatment records.  

At the April 2008 Board hearing, the Veteran stated that he 
believed that his back disorder was related to service because he 
had not experienced any trauma since discharge.  As examiners had 
diagnosed him as having a bulging disk in his back, he could only 
conclude that the in-service motor vehicle accident may have 
caused it.  He stated that a doctor told him that the back 
disorder was caused by the motor vehicle accident after the 
Veteran told him that the accident was the only traumatic 
incident he had ever experienced.  

In an April 2009 VA medical examination report, the examiner 
noted that he did not have the claims file to review prior to the 
examination.   After a physical examination, the examiner 
diagnosed L5-S1 fusion with myofascial lumbar syndrome.

In a July 2009 VA opinion report, the clinician indicated that he 
had reviewed the Veteran's claims folder, to include the April 
2009 VA medical examination report.  The clinician stated that, 
despite the Veteran's claim, it was less likely than not that the 
Veteran's current back disorder was related to the in-service 
motor vehicle accident.  The clinician noted that, in the service 
treatment record describing the injuries incurred in the December 
1990 accident, there is no mention of a lumbar disorder.  In 
fact, at the time of the accident, the Veteran mentioned 
experiencing only right shoulder stiffness and pain.  The service 
treatment records contain no further records indicating treatment 
resulting from injuries sustained in the motor vehicle accident.  
Therefore, the examiner found it less likely than not that the 
Veteran's current back disorder was related to the in-service 
motor vehicle accident.  In the examiner's opinion, the back 
disorder was more likely due to attrition and aging.

Having reviewed the evidence of record, the Board finds that the 
preponderance of evidence weighs against the Veteran's claim for 
service connection for a low back disorder.  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  The service treatment records indicate two 
instances of treatment for a back disorder during service and an 
X-ray report diagnosing dextroscoliosis of the lumbosacral spine.  
However, the record indicates that the Veteran did not indicate 
experiencing in-service back pain at any time after 1986.  On his 
September 1991 report of his medical history, the Veteran did not 
report having any back pain and, in the October 1991 short 
discharge examination record, the examiner did not note a back 
disorder.  Also, the record contains no evidence indicating that 
the Veteran experienced any post-service low back pain prior to a 
February 2000 work-related accident.  Therefore, the Board finds 
that the evidence does not support the finding of a chronic back 
problem during service or continuity of symptoms after discharge.  
Id.

The Veteran contends that his back disorder has to be related to 
a traumatic event in service, specifically a December 1990 motor 
vehicle accident because he had never experienced any other back 
trauma.  However, the Board does not find the Veteran's 
statements regarding the etiology of his back disorder to be 
credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (noting that, as part of its duties, the Board must weigh 
the credibility and weight given the evidence).  As noted above, 
the medical evidence indicates that the Veteran experienced a 
February 2000 work-related injury, after which he sought 
treatment for back problems.  The record further indicates that, 
in several treatment records, the Veteran attributed his back 
disorder to the February 2000 accident.  Therefore, the evidence 
strongly suggests that the Veteran is aware that he underwent a 
traumatic event to his back other than the motor vehicle 
accident, specifically a February 2000 back injury.  Also, 
although the Veteran indicates that he injured his back in this 
accident, as noted above, the December 1990 service treatment 
record only indicates treatment for right shoulder pain and 
stiffness.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  As the Veteran's accounts 
of incurring a back injury in the December 1990 motor vehicle 
accident are directly contradicted by the other evidence of 
record, the Board find that his statements regarding the etiology 
of his back disorder lack credibility.  

Finally, the Board notes that the record contains several 
opinions regarding the etiology of the Veteran's back disorder.  
In support of his claim, the Veteran submitted a letter from Dr. 
Shade in which the examiner opines that the Veteran's back 
disorder was related to in-service back pain that was aggravated 
by the subsequent motor vehicle accident.  In reviewing this 
opinion, the Board notes that, although Dr. Shade listed the 
Veteran's 1984 and 1986 in-service complaints of back pain, and 
noted the Veteran's recent back treatments, he did not offer any 
explanation for why he found that the Veteran's current back 
disorder was related to any in-service back pain.  Moreover, Dr. 
Shade stated that the in-service motor vehicle accident 
aggravated an already present low back disorder.  From reviewing 
this letter, the Board notes that Dr. Shade based this 
determination entirely on a history provided by the Veteran 
rather than the notations listed in the service treatment 
records.   The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a 
medical opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Therefore, the Board finds that Dr. Shade's opinion lacks 
probative value in this matter.  See Madden, 125 F.3d at 1481.

The Veteran also reported that a doctor told him that his low 
back disorder was related to the in-service motor vehicle 
accident.  However, the Veteran also stated that the doctor made 
this opinion based on the Veteran's statements indicating that he 
had never experienced any back trauma other than the motor 
vehicle accident.  Even if the Veteran's account of this 
conversation is accurate, the record clearly indicates that the 
Veteran underwent a traumatic injury to his back in February 
2000.  Therefore, the doctor's opinion would not have any 
credibility as it was based on an inaccurate factual premise.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board notes that the other medical opinions weigh against the 
Veteran's claim.  Of special note, in a May 2005 VA opinion 
report, an examiner, after a review of the entire record, noted 
that the Veteran's back disorder was less likely than not related 
to service.  In making these conclusions, the clinician 
specifically noted the lack of any reported symptoms of back pain 
from 1986 until the onset of chronic pain after a February 2000 
work-related accident.  The clinician further noted that, 
although the Veteran had filed multiple VA claims over the years, 
the Veteran did not complain of any back pain from the time he 
exited service until the present time.  He stated that the 
Veteran's present pain was certainly due to an on the job injury 
in 2000 and was not related to service.  Also, in the July 2009 
VA opinion report, a VA clinician stated that it was less likely 
than not that the Veteran's current back disorder was related to 
the in-service motor vehicle accident.  The clinician noted the 
lack of a complaint for a lumbar disorder from the time of the 
accident until discharge.  Considering all the evidence, in the 
examiner's opinion, the back disorder was more likely due to 
attrition and aging.  Considering that these respective clinician 
wrote their opinions after reviews of the entire claims file and 
thoroughly explained their conclusions, the Board finds that the 
May 2005 and July 2009 opinion reports have great probative value 
in this matter.  See Prejean v. West, 13 Vet. 444, 448 (2000).  

In conclusion, the Board finds that the preponderance of the 
evidence weighs against the Veteran's claim.  Therefore, the 
benefit of the doubt doctrine is not applicable and the claim for 
service connection for a back disorder must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert, 1 Vet. App. at 49, 56.

(iv).  Bilateral Hearing Loss and Tinnitus.  The Veteran seeks 
service connection for bilateral hearing loss and tinnitus due to 
his duties in flight line maintenance units as an administrative 
specialist.  He reported that his office was right on the flight 
line to be accessible to the servicemen.  He reported being 
routinely exposed to the loud high-pitched whining noises 
associated with military aircraft and their related equipment.  

In evaluating claims of service connection for hearing loss, it 
is observed that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the laws 
administered by VA.  That regulatory section provides that 
hearing loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

Reviewing the evidence of record, in a January 1989 service 
treatment record, the Veteran reported that his ears were stopped 
up bilaterally.  After an examination, the diagnosis was 
bilateral otitis media with serous otitis on the left.  

Service treatment records show audiograms in September 1990 and 
June 1991 with hearing threshold levels within normal limits.  

In his September 1991 report of his medical history, the Veteran 
reported that he had not experienced ear, nose, or throat 
trouble, or hearing loss.  In an October 1991 short service 
separation examination record, the examiner did not note any 
hearing disorder.  

The Veteran testified in April 2008 that he was exposed to 
aircraft noise in service and still always had some kind of noise 
in his ear.  He stated that, according to his wife, he seemed to 
be hard of hearing because he tended to have the television 
volume turned up loud.  He denied having had hearing aids 
prescribed.  He indicated that he just put up with the ringing in 
his ear as there was not much he could do about it.  He was 
unable to recall when he first noticed the loss of hearing or the 
ringing in his ears. 

In an April 2009 VA audiological examination report, the Veteran 
indicated experiencing ringing in his ears and being hard of 
hearing.  The Veteran stated that he was exposed to noise from 
aircraft on the flightline during service.  He denied any 
significant non-service occupational or recreational noise 
exposure.  When asked about tinnitus, the Veteran stated that he 
did not remember when he first experienced it.  He stated that it 
was part of him, he had always had it, and he thought it was 
normal.  When asked if he had tinnitus prior to service, the 
Veteran stated that he was not sure, but he did not think so.  He 
stated that the disorder was present most of the time.  A 
physical examination found that both ears were clear.  An 
audiological evaluation reported that pure tone thresholds, in 
decibels, were as follows:






HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
15
15
15
14
LEFT
0
10
20
20
13

Speech recognition testing revealed speech recognition ability of 
100 percent in the right ear; and 100 percent in the left ear.  
The examiner's diagnosis was that the Veteran's hearing was 
normal bilaterally with excellent word recognition.  The examiner 
did not make a medical finding indicating tinnitus.  In his 
conclusions, however, the examiner stated that, after a review of 
the claims file and noting the Veteran's comments regarding the 
date of onset, it was his opinion that the Veteran's tinnitus was 
not related to noise exposure in service.  

Having reviewed the evidence of record, the Board finds that the 
preponderance of evidence weighs against the Veteran's claim for 
hearing loss.  The objective findings contained in the service 
treatment records and the April 2009 VA audiological examination 
report do not meet the requirements for hearing loss disability 
under 38 C.F.R. § 3.385.  Accordingly, a grant of service 
connection for bilateral hearing loss is precluded.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the 
absence of proof of present disability there can be no valid 
claim).

Also, the Board finds that the evidence of record weighs against 
the Veteran's claim for tinnitus.  The Board notes that the 
record does not contain a treatment record indicating a medical 
diagnosis for tinnitus.  However, even assuming that the Veteran 
had this disorder, the Board notes that the objective evidence 
does not indicate that it would be related to service.  Although 
the Veteran states that he believes that he has ringing in the 
ears related to working near a flightline, the Veteran has never 
indicated that this disorder had its onset in service.  In fact, 
at both the April 2008 Board hearing and the April 2009 VA 
audiological examination, the Veteran stated that he could not 
recall when he first experienced it, indicating it was something 
that he always remembered having.  The VA examiner in April 2009 
provided her opinion that the Veteran's hearing loss is less 
likely related to noise exposure in service.  Considering the 
lack of diagnosis for this disorder, lack of continuity of 
symptomatology either during or after service, and the lack of 
any objective medical opinion relating this disorder to service, 
the Board finds that the Veteran's claim for service connection 
for tinnitus must be denied.  

As the preponderance of the evidence weighs against the Veteran's 
claims for bilateral hearing loss and tinnitus, the benefit of 
the doubt doctrine is not applicable and the claims for service 
connection must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49, 56.

(v).  Left hip disorder.  The Veteran seeks service connection 
for a left hip disability due to injury and due to a bone graft 
taken for his right wrist.  

In a April 1984 service treatment record, the Veteran reported a 
three week history of sore left leg at the hip area with no 
history of injury.  He was assessed with a soft tissue injury of 
the left hip.  X-rays were normal.  

In a September 1991 service operation report, the examiner noted 
that a bone graft was taken from the Veteran's right hip to 
repair his right wrist.

Private treatment records, dated from April 2000, indicate 
treatment for left leg pain, to include pain in the hip.  For 
example, in a May 2000 private treatment record, the Veteran 
reported left hip pain and spasms.  Upon examination, the 
examiner noted that the Veteran had sacroiliac joint tenderness 
without significant hip tenderness.  Subsequent treatment records 
indicated left leg problems related to the Veteran's low back 
problem.  

At a VA examination in June 2000, the Veteran reported that bone 
was taken from both iliac crests and the incisions had healed 
well with no problems.  A June 2000 VA X-ray of the left hip in 
June 2000 revealed ossification in the soft tissues of the 
proximal left thigh.  The Veteran reported only occasional very 
mild discomfort resulting in no disability. 

At the April 2008 Board hearing, the Veteran April 2008 that his 
left hip was painful at times when walking and going up stairs.  
He also stated that there were several right wrist surgeries in 
service for which bone grafts were taken from his bilateral hip.  

In an April 2009 VA medical examination report, the Veteran 
reportedly indicated that he had lower back pain radiating into 
the left buttock and leg, a region that he referred to as "the 
hip."  After physical examination, the examiner diagnosed, in 
pertinent part, L5-S1 fusion with myofascial lumbar syndrome.  In 
his conclusions, the examiner stated that, in his opinion, the 
Veteran had left buttock pain secondary to a radiation of his 
lower back pain into his left buttock, which he described as his 
"hip."  The examiner stated that there was no intrinsic hip 
pathology on the examination.

Having reviewed the evidence of record, the Board finds that the 
preponderance of evidence weighs against the Veteran's claim for 
service connection for a left hip disorder.  The Board notes that 
the Veteran has reported experiencing pain in his left hip.  
However, the objective medical evidence indicates that this pain 
is related to the Veteran's back disorder.  In fact, the Veteran 
currently does not have a diagnosed hip disorder.  Accordingly, a 
grant of service connection for a left hip disorder is precluded.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that 
in the absence of proof of present disability there can be no 
valid claim).

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  While the Veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 
Vet. App. 505 (2007), that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The Court 
recognized that if the VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, the VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart v. Mansfield, 21 
Vet. App. 505 (2007)

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's carpal tunnel syndrome of the right wrist is 
evaluated as 30 percent disabling by analogy under Diagnostic 
Code 8599-8515.  Diagnostic Code 8599 indicates the condition is 
unlisted and is rated under a closely related disease or injury.  
38 C.F.R. § 4.27.  Diagnostic Code 8515 pertains to paralysis of 
the median nerve.  

Pursuant to diagnostic Code 8515, a 30 percent evaluation is 
warranted when there is moderate incomplete paralysis of the 
nerves of the hand.  A 50 percent rating is provided for severe 
incomplete paralysis.  A maximum 70 percent evaluation is 
warranted for complete paralysis of the hand.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the respective Veteran's 
claims.

Reviewing the evidence relevant to this claim for an increased 
rating, in a July 2005 VA medical examination report, the Veteran 
reported having pain in his wrist.  This pain would be aggravated 
by performing gripping type work, which he had to do as part of 
his employment.  He stated that he had a weaker grip.  He had no 
increased limitation with flare-ups or repetitive motion.  He was 
able to perform work even through pain.  Upon examination, the 
examiner noted some tenderness on palpation of the wrist.  The 
Veteran could dorsiflex 20 degrees and plantar flex 20 degrees.  
He had 20 degrees of ulnar and 10 degrees of radial deviation 
without pain.

In an August 2006 VA medical examination report, the examiner 
noted that the grip in the right wrist was reduced by 20 percent.  
The Veteran was able to flex the wrist to 60 degrees and 
dorsiflex to 40 degrees.  Inversion was to 25 degrees and 
eversion to 35 degrees.  The diagnosis was traumatic and 
degenerative joint disease of the right wrist, moderate 
disability.

In an April 2009 VA medical examination report, the Veteran 
reported being right hand dominant.  Upon examination, the 
examiner noted positive Tinel's in the right wrist.  The Veteran 
demonstrated full dorsiflexion and volar flexion with pain.  
Ulnar deviation was to 45 degrees without pain and radial 
deviation was to 20 degrees without pain.  The diagnosis was mild 
bilateral carpal tunnel syndrome.  

 Based on the evidence of record, the Board is of the opinion 
that the Veteran's right carpal tunnel syndrome does not meet the 
criteria for the next higher 50 percent rating under Diagnostic 
Code 8515.   Specifically, the evidence indicates that the 
Veteran is experiencing moderate pain and a 20 percent loss in 
grip.  The evidence does not show severe symptoms of incomplete 
paralysis of the right wrist required for a 50 percent rating for 
right wrist carpal tunnel syndrome.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Therefore, the Veteran's claim for an 
increased rating on a schedular basis must be denied.  

Extraschedular Ratings

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right wrist disorder are inadequate.  The rating assigned under 
Diagnostic Code 8515 is based on the average impairment of 
earning capacity resulting from limitation of dominant wrist 
function.  The record contains no indication that the Veteran's 
right wrist carpal tunnel syndrome, in and of itself, causes him 
greater difficulty than that contemplated by the percent rating 
assigned in this decision.  The Board notes that Veteran has been 
hospitalized to have respective surgical procedures performed for 
a fracture of his right wrist, a right thumb disorder, and carpal 
tunnel of the left wrist.  However, the record does not contain 
any indication that the Veteran has undergone hospitalization due 
to his right wrist carpal tunnel syndrome.  The evidence 
indicates that the Veteran has experienced difficulties at work 
due to several injuries.  However, the evidence does not support 
a contention that the Veteran's carpal tunnel syndrome, by 
itself, caused difficulty with the Veteran's employment.  
Therefore, having reviewed the evidence and the ratings assigned, 
the Board finds that the evidence does not show such an 
exceptional disability picture to render the schedular evaluation 
assigned for the Veteran's carpal tunnel syndrome of the right 
wrist to be inadequate.   

In short, the record does not indicate that this service-
connected disability on appeal causes impairment with employment 
over and above that which is contemplated in the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to service connection for a left wrist disability 
secondary to a service-connected right wrist disability is 
granted.  

Entitlement to service connection for a skin disability of the 
face is granted.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a left hip disability is 
denied.  

Entitlement to a rating in excess of 30 percent for carpal tunnel 
syndrome of the right wrist is denied.  


REMAND

A review of the record discloses a need for further development 
prior to appellate review of the Veteran's remaining claims.  The 
Court has held that a remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this case, not all of the development requested by the Board in 
its March 2009 remand was completed.  Relevant procedural history 
and evidence is summarized below.

The Veteran contends that his left knee was injured during 
service and that he still has a chronic knee disorder.  Service 
treatment records show that there were mild abrasions of his 
bilateral knee during service.  In the report of medical history 
prepared in September 1991, the Veteran denied having or having 
had a trick or locked knee.  In an October 1991 short service 
separation examination record, the examiner did not note any 
disorder of the left knee.  During the April 2008 Board hearing, 
the Veteran testified that he was treated several times in 
service for his left knee.  He also stated that his left knee has 
given him trouble consistently since service with symptoms that 
would come and go. 

The Veteran also seeks service connection for residuals of a neck 
injury and a right shoulder injury.  He claims that, when he 
suffered an in-service fall on the stairs in September or October 
1984 and sought treatment for his back, he also must have 
suffered neck and right shoulder injuries.  Service treatment 
records show complaints of right trapezius above the scapula 
level in July 1986 and complaints of neck and right shoulder pain 
in August 1986.  The Veteran also contends that he again suffered 
injuries to his neck and right shoulder in service when he was in 
an automobile accident in December 1990.  

In its March 2009 remand, the Board requested that the RO provide 
the Veteran with a VA examination regarding these issues.  In its 
directives, the Board stated that, after a physical examination 
and a review of the claims file, the VA examiner was to offer an 
opinion as to whether these respective disorders were due to 
service or an incident in service.  However, in the July 2009 VA 
examination report, the examiner only stated that the respective 
disorders were less likely than not related to the December 1990 
in-service auto accident.  As the Veteran reported in-service 
neck, left knee, and right shoulder injuries prior to the 
December 1990 automobile accident and the Board requested an 
opinion indicating whether the Veteran's disorders were related 
to "any" incident in service, the Board finds that the these 
respective claims must be remanded to obtain adequate opinions as 
to their respective etiologies, as required by the March 2009 
remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be sent to the 
examiner who conducted the July 2009 VA 
medical examination, if available.  The 
examiner should review the claims file and 
all evidence, to include all in-service 
notations indicating pain of the left 
knee, neck, and right shoulder.  The 
examiner should also review the April 2008 
letter from Dr. Ronnie Shade, indicating 
that the Veteran's neck and shoulder 
disorders were related to service.  After 
a thorough review of the evidence, the 
examiner should write a report, indicating 
whether it is at as likely as not (50 
percent probability or greater) that the 
Veteran's respective left knee, neck, and 
right shoulder disorders are related to 
service or any incident of service.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

2.  If the July 2009 examiner is 
unavailable or unwilling, the Veteran 
should be afforded an additional 
orthopedic VA examination.  The claims 
folder, including a copy of this remand, 
should be made available to the examiner 
for review. After an interview of the 
Veteran regarding his medical history, all 
tests and studies required to respond to 
the following question should be done.  
The examiner should address the following 
questions:

(a)  Is it at least as likely as not 
(a 50 percent or greater probability) 
that any left knee disorder that is 
currently present began during 
service or is otherwise linked to 
some incident of active duty?

(b)  Is it at least as likely as not 
(a 50 percent or greater probability) 
that any neck disorder that is 
currently present began during 
service or is otherwise linked to 
some incident of active duty?

(c)  Is it at least as likely as not 
(a 50 percent or greater probability) 
that any right shoulder disorder that 
is currently present began during 
service or is otherwise linked to 
some incident of active duty?


The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  In 
his report, the examiner should refer to 
all medical evidence of record used in 
making his conclusions, to include all in-
service notations indicating pain of the 
left knee, neck, and right shoulder.  The 
examiner should also review the April 2008 
letter from Dr. Ronnie Shade, indicating 
that the Veteran's neck and shoulder 
disorders were related to service. If the 
examiner is unable to answer the question 
presented without resort to speculation, 
he or she should so indicate.

3.  After completion of the foregoing and 
all other necessary development, the 
AMC/RO should re-adjudicate the claims.  
If the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





 Department of Veterans Affairs


